        Case 1:12-cr-00171-JPO Document 2190 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                         12-CR-171-01 (JPO)

 MIKHAIL ZEMLYANSKY,                                                   ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       Defendant Mikhail Zemlyansky is currently incarcerated at the Federal Correctional

Institution at Fairton, New Jersey. On July 6, 2020, this Court denied Defendant’s motion for

compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1)(a)(i).

       Defendant, proceeding pro se, has filed a renewed request for compassionate release. In

an addendum to that filing, he states that he is among the inmates who has tested positive for

Covid-19.

       Counsel for the Government is directed to provide the Court with an update from the

Bureau of Prisons on Defendant’s medical status as soon as possible.

       SO ORDERED.

Dated: February 9, 2021
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
